DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed June 29, 2022 in response to the Office Action of April 05, 2022 is acknowledged and has been entered.  Applicant's election without traverse of Group I, claims 1, 3, 11, 13, 15, 17-19, 29 and 50 is acknowledged.  
2.	Claims 1, 3, 11, 13, 15, 17-19, 22, 27, 29, 30, 32, 35, 37, 39, 41, 44, 46, and 50 are pending. Upon review and reconsideration, Group II, claims 22 and 27, are rejoined for examination with Group I. 
3.	 Claims 30, 32, 35, 37, 39, 41, 44, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 1, 3, 11, 13, 15, 17-19, 22, 27, 29 and 50 are currently under consideration.  
Drawings
5.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g) and  Ernst J. A. et al. Biochemistry 44: 15150 (2005)), Fig. 1.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3, 11, 15, 17-19, 22, 27, 29 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
Scope of the claimed genus
The claims are broadly drawn to an isolated antibody or an antigen binding portion thereof that specifically binds to a canine CD20 cyclic peptide having the sequence of SEQ ID NO: 20, wherein the cysteine at position 7 of SEQ ID NO: 20 forms a disulfide bond with the cysteine at position 23 of SEQ ID NO: 20, wherein the antibody or the antigen binding portion comprises a heavy chain variable domain (VH) complementarity determining region (CDR)1 of SEQ ID NO: 40, a VH CDR2 of SEQ ID NO: 42, a VH CDR3 consisting of a threonine (T) residue, a light chain variable domain (VL) CDR1 of SEQ ID NO: 46, a VL CDR2 of SEQ ID NO: 48, and a VL CDR3 of SEQ ID NO: 50, optionally wherein the antibody or antigen binding portion binds to the canine CD20 cyclic peptide at a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21.
It is noted that the limitation “optionally wherein the antibody or antigen binding portion binds to the canine CD20 cyclic peptide at a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21” is interpreted as alternatively limiting the claimed CD20 antibody with or without the CDR sequences in the first wherein clause.  Thus, the claims read on the claimed CD20 antibody with or without the CDR sequences in the first wherein clause.  Therefore, the claims read on any isolated antibody or an antigen binding portion thereof that specifically binds to a canine CD20 cyclic peptide having the sequence of SEQ ID NO: 20, wherein the cysteine at position 7 of SEQ ID NO: 20 forms a disulfide bond with the cysteine at position 23 of SEQ ID NO: 20, wherein the antibody or antigen binding portion binds to the canine CD20 cyclic peptide at a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21. 
State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3) “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches the anti-K9CD monoclonal antibodies 5B3, 10C10 and 18F6 that were generated with the K9CD20 cyclic protein of Fig. 5.  See Example 4 and Fig. 5.  However, the specification does not teach whether or not these monoclonal antibodies bind to the canine CD20 cyclic peptide at a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21. 

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice three monoclonal antibodies 5B3, 10C10 and 18F6.  The specification does not actually produce other antibodies that that specifically binds to a canine CD20 cyclic peptide having the sequence of SEQ ID NO: 20, wherein the cysteine at position 7 of SEQ ID NO: 20 forms a disulfide bond with the cysteine at position 23 of SEQ ID NO: 20,  wherein the antibody or antigen binding portion binds to the canine CD20 cyclic peptide at a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21 or make any other forms of the monoclonal antibodies, such as a humanized form.   Antibodies produced by different methods, such as in different species or in phage, or that bind different epitopes in SEQ ID NO: 20, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences. Thus, while applicant has described three species of antibodies, the genus of antibodies claimed is very large and the specification does not teach whether or not the disclosed monoclonal antibodies bind to the canine CD20 cyclic peptide at a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21.  The described species therefore cannot be considered representative of either of the genus of antibodies recited in the independent claims.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the independent claims that meet the highly general structural requirements of the claims would also be able to specifically bind to the canine CD20 cyclic peptide at a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21 Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus claimed. Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 11, 15, 17-19,  and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/054127 A1 (Gearing D. April 18, 2013), “Gearing”.
It is noted that the limitation “optionally wherein the antibody or antigen binding portion binds to the canine CD20 cyclic peptide at a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21” is interpreted as alternatively limiting the claimed CD20 antibody with or without the CDR sequences in the first wherein clause.  Thus, the claims read on the claimed CD20 antibody with or without the CDR sequences in the first wherein clause.
Gearing teaches canine cyclic peptide SEQ ID NO: 2, which comprises residues 4 to 23 of the instant SEQ ID NO: 20.  See Fig. 1 and Appendix. SEQ ID NO: 2 has a disulfide bond between the cysteines that correspond to positions 7 and 23 of SEQ ID NO: 20.  See Fig. 1 and Appendix.
	Gearing teaches monoclonal antibody H299 which binds the cyclic peptide SEQ ID NO: 2.  See Examples 1 and 3 and Figures 2 and 4. 
	Gearing teaches that the H299 antibody does not bind to a linear form of the canine SEQ ID NO: 2 peptide.  See Example 5 and Fig. 6.  Given that the H299 antibody does not bind to a linear form of the canine SEQ ID NO: 2 peptide and the claimed SEQ ID NO: 21 has a distinct sequence from SEQ ID NO: 20, the H299 antibody would bind the claimed SEQ ID NO: 20 cyclic peptide with a higher affinity than a linear peptide having the sequence of SEQ ID NO: 21.
	Gearing teaches that the antibodies of the invention can be Fab fragments or scFv fragments.  See p. 17-lines 18-22.
	Gearing teaches that the antibodies of the invention can be fusion proteins.  See p. 31-lines 1-9 and p. 46-lines 20-25.  
	Gearing teaches nucleic acid expression vectors for expressing the antibodies of the invention in cells.  See p. 42-line 25 to p. 43-line 12.  Gearing teaches pharmaceutical compositions with pharmaceutically acceptable carrier or excipient.  See p. 20-lines 23 to 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 1, 11, 15, 17-19, 29 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/054127 A1 (Gearing D. April 18, 2013), “Gearing”.
	Gearing teaches as set forth above.
Gearing also teaches a kit for the treatment or diagnosis of CD20+ B cell lymphoma.  See p. 22-lines 29 to 31.
	Gearing also teaches detecting the H299 antibody with a secondary antibody and an ELISA assay.  See p. 48-lines 17-26.
	Gearing does not specifically teach that the kit comprise a detection reagent for detection of the antibody.
  	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Gearing and include the H299 antibody, a secondary antibody that binds H299, and ELISA assay reagents for detection of the H299 into the kit for the treatment or diagnosis of CD20+ B cell lymphoma because the antibody bound to CD20 alone is not detectable without secondary reagents like a secondary antibody or ELISA assay. 
9.	Claim(s) 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/054127 A1 (Gearing D. April 18, 2013), “Gearing”, as applied to claims 1, 11, 15, 17-19, 29 and 50 above, and further in view of WO 2017/011316 A1 (Mason et al. Jan. 19, 2017), “Mason”.
Gearing teaches as set forth above.
Gearing additionally teaches that the H299 antibody can be caninised.  See p. 5-lines 8-13.
Gearing does not teach a chimeric receptor with the H299 antibody. 
	Mason teaches a canine CD20 specific chimeric antigen receptor (CAR) to treat canine CD20 positive disease, with an antigen binding domain, a transmembrane domain, and a cytoplasmic signaling domain.  See abstract and claims 1-36. 
	Mason teaches that the CAR comprises a canine CD20 antigen binding domain.  See claims 1-6 and pp. 2-4. 
	Mason teaches that the CAR comprises a CD3 zeta signaling domain and a CD28 costimulatory domain. See claims 1-8, pp. 2-4, and paragraph bridging pp. 51-52. 
	Mason teaches that the CAR comprises a leader sequence from CD8.  See  paragraph bridging pp. 51-52.
	Mason teaches expressing the CAR in T cells or NK Cells.  See abstract and p. 2-4.

Mason teaches that it is beneficial for the antigen binding domain to be from the same species in which the CAR will be used in, i.e. a canine antigen binding domain for use in canines.  See paragraph bridging pp. 23-24. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Gearing and Mason and use the anti-K9CD20 antibody H299 of Gearing in the anti-CD20 CAR of Mason because Mason that the CAR comprises a canine CD20 antigen binding domain and it is beneficial for the antigen binding domain to be from the same species in which the CAR will be used in, i.e. a canine antigen binding domain for use in canines and Gearing teaches that the antibody H299 can be can be caninised.  Thus, one would have been motivated to use a caninised H299 antibody of Gearing in the CAR of Mason to reduce negative immune response when using the CD20 CAR to treat dogs. 
Conclusion
10.	Claims 1, 3, 11, 15, 17-19, 22, 27, 29 and 50 are rejected.   Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        








Appendix
SEQ ID NO: 2 alignment

RESULT 38
BAN36057
ID   BAN36057 standard; peptide; 20 AA.
XX
AC   BAN36057;
XX
DT   06-JUN-2013  (first entry)
XX
DE   Canine CD20 cyclic polypeptide fragment (epitope), SEQ ID 2.
XX
KW   B-lymphocyte antigen CD20; antibody production; antibody therapy;
KW   autoimmune disease; b-cell lymphoma; cyclic; cytostatic; drug screening;
KW   epitope; hematological-gen.; immune disorder; immunomodulator;
KW   immunosuppressive; prophylactic to disease; therapeutic.
XX
OS   Canis lupus familiaris.
XX
FH   Key             Location/Qualifiers
FT   Disulfide-bond  4..20
XX
CC PN   WO2013054127-A1.
XX
CC PD   18-APR-2013.
XX
CC PF   12-OCT-2012; 2012WO-GB052532.
XX
PR   13-OCT-2011; 2011US-0546865P.
XX
CC PA   (NVIP-) NVIP PTY LTD.
XX
CC PI   Gearing D;
XX
DR   WPI; 2013-F71251/30.
XX
CC PT   New antibody or its antigen binding fragment that specifically binds to a
CC PT   cyclic polypeptide fragment of CD20, useful for treating or preventing a 
CC PT   condition mediated by B-cells including CD20+ B cell lymphoma or an 
CC PT   immune mediated disease.
XX
CC PS   Claim 5; SEQ ID NO 2; 127pp; English.
XX
CC   The present invention relates to a novel antibody or its antigen binding 
CC   fragments (BAN36062-BAN36121) that specifically binds to a cyclic 
CC   polypeptide fragment of CD20, which useful for treating or preventing a 
CC   condition mediated by B-cells in a canine or feline subject. The 
CC   invention further provides: (1) a caninized or felinized antibody or its 
CC   antigen binding fragment, which binds specifically to the cyclic 
CC   polypeptide fragment of CD20; (2) a humanized or an chimeric antibody or 
CC   its antigen binding fragment, which binds specifically to the cyclic 
CC   polypeptide fragment of CD20; (3) an isolated nucleic acid encoding any 
CC   one of the above antibodies or their antigen binding fragments; (4) an 
CC   expression vector comprising the nucleic acid of (3); (5) a host cell 
CC   incorporating the expression vector of (4); (6) a method for producing an
CC   antibody by culturing the host cell of (5); (7) a cyclic polypeptide 
CC   fragment (BAN36057-BAN36059 and BAN36061) of CD20 comprising a contiguous
CC   amino acid sequence (BAN36122-BAN36124 and BAN36056), two cysteine 
CC   residues at N- and C-terminal ends; (8) a vaccine composition comprising 
CC   the cyclic polypeptide fragment of (7); (9) a method for generating a 
CC   binding member which specifically binds to the cyclic polypeptide of CD20
CC   ; (10) a screening method for identifying a binding member which 
CC   specifically binds to canine and/or feline CD20; and (11) a method for 
CC   detecting the presence of canine or feline CD20 in a B-lymphocyte 
CC   containing sample. The condition mediated by B-cells is a CD20+ B cell 
CC   lymphoma or an immune mediated disease including an autoimmune disease. 
CC   The autoimmune disease is rheumatoid arthritis, systemic lupus 
CC   erythematosus, Sjogren's syndrome, vasculitis, multiple sclerosis, 
CC   Graves' disease, idiopathic thrombocytopenia, dermatomyositis, immune 
CC   mediated thrombocytopenia, polymyocytosis, pemphigus, immune mediated 
CC   haemolytic anemia or bullous pemphigoid. The immune mediated disease 
CC   includes Wegener's disease, inflammatory bowel disease, idiopathic 
CC   thrombocytopenic purpura, thrombotic thrombocytopenic purpura, autoimmune
CC   thrombocytopenia, psoriasis, immunoglobulin (Ig) A nephropathy, IgM 
CC   polyneuropathies, myasthenia gravis, vasculitis, diabetes mellitus, 
CC   Raynaud's syndrome, Crohn's disease, ulcerative colitis, gastritis, 
CC   Hashimoto's thyroiditis, ankylosing spondylitis, hepatitis C associated 
CC   cryoglobulinemic vasculitis, chronic focal encephalitis, hemophilia A, 
CC   membranoproliferative glomerulonephritis, adult and juvenile 
CC   dermatomyositis, polymyositis, chronic urticaria, primary biliary 
CC   cirrhosis, neuromyelitis optica, Graves dysthyroid disease, Churg-Strauss
CC   syndrome, asthma, psoriatic arthritis, dermatitis, respiratory distress 
CC   syndrome, meningitis, encephalitits, uveitis, eczema, atherosclerosis, 
CC   leukocyte adhesion deficiency, juvenile onset diabetes, Reiter's disease,
CC   Behcet's disease, hemolytic anemia, atopic dermatitis, pemphigus 
CC   vulgaris, Omenn's syndrome, chronic renal failure, acute infectious 
CC   mononucleosis, HIV and herpes-associated diseases, systemic sclerosis and
CC   glomerulonephritis.
XX
SQ   Sequence 20 AA;

  Query Match             87.0%;  Score 114;  DB 20;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 IHNCDPANPSEKNSLSIQYC 23
              ||||||||||||||||||||
Db          1 IHNCDPANPSEKNSLSIQYC 20